Citation Nr: 0112847	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for left ear otitis media 
with hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2000, in which 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a compensable rating for left ear 
otitis media with hearing loss.  The veteran subsequently 
perfected an appeal of that decision.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's defective hearing in the left ear is 
manifested by an average pure tone threshold level at the 
frequencies of 1000, 2000, 3000, and 4000 hertz of 75 
decibels, with speech recognition of 68 percent.  

3.  He is not totally deaf.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear otitis 
media with hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic 
Code 6201 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  
In the present case the duty to assist has been satisfied.  
The appellant has not identified any evidence that is not of 
record which must be obtained to decide the claim.  The 
appellant has been provided a current VA examination 
addressing his left ear otitis media with hearing loss.  
Further, he has been provided notice of what he needs to 
submit to substantiate his claim in the statements of the 
case.  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary, 
and the appellant is not prejudiced by the Board's decision 
not to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  There is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

The RO originally granted service connection for the 
veteran's left ear otitis media with hearing loss in a 
December 1987 decision, and assigned a noncompensable rating 
thereto, effective October 16, 1987, the date of the claim.  
In a February 2000 decision, the RO denied the veteran's 
claim of entitlement to a compensable rating for this 
disability.  The veteran perfected an appeal of this 
decision, and that appeal is currently before the Board.  
Upon a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his service-connected left ear 
otitis media with hearing loss.

The veteran seeks a compensable rating for his service-
connected left ear otitis media with hearing loss.  Pursuant 
to VA's Schedule for Rating Disabilities, 38 C.F.R. §  4.87 
(2000) (Schedule), chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination thereof) is 
governed by application of the criteria set forth in 
Diagnostic Code 6200, which provides that rating of 10 
percent is warranted if there is evidence of either 
suppuration or aural polyps.  However, because the veteran's 
most recent VA examination in November 1999 provides no 
medical evidence that the veteran suffers from either 
suppuration or from aural polyps, the veteran's disability is 
instead appropriately evaluated under Diagnostic Code 6201, 
governing chronic nonsuppurative otitis media with effusion 
(serous otitis media).  Under Diagnostic Code 6201, the 
veteran's left ear otitis media with hearing loss is to be 
evaluated by rating his hearing impairment.

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, the 
rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  Id.  However, the veteran is 
only service-connected for hearing loss in the left ear, and 
in such cases, unless there is total deafness in both ears, 
the nonservice-connected ear is considered normal, and 
assigned a numeric designation of level I.  VAOPGCPREC 32-97 
(Aug. 29, 1997); 38 C.F.R. §§ 3.383, 4.85(f).  Where the 
veteran is not profoundly deaf, the maximum schedular 
evaluation for service-connected unilateral hearing loss is 
10 percent.  38 C.F.R. Part 4, Code 6100.   

The veteran argues that his entire hearing loss disability 
should be rated, not just the service-connected ear.  He 
feels that the overall disability should be rated as a single 
disability.  He has pointed out, as an example, how unfair it 
would be to be noncompensably rated if he was totally deaf in 
both ears.  However, regulations specifically provide that if 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, except as 
provided in § 3.383.  38 C.F.R. § 4.85(f) (2000).  The 
exception, set forth in 38 C.F.R. § 3.383, is that described 
by the veteran as an example-where the veteran is profoundly 
deaf in both ears.  According to that section, compensation 
is payable for total deafness in one ear as a result of 
service-connected disability and total deafness in the other 
ear as a result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383 (2000).  Thus, where, 
as here, the veteran is only service-connected for hearing 
loss in the left ear, unless there is total deafness in both 
ears, the nonservice-connected ear is considered normal, and 
assigned a numeric designation of level I.  VAOPGCPREC 32-97 
(Aug. 29, 1997); 38 C.F.R. §§ 3.383, 4.85(f).  

The rationale for this distinction is that VA cannot provide 
compensation except as authorized by laws enacted by 
Congress, and, in general, compensation is authorized only 
for service-connected disabilities.  VAOPGCPREC 32-97 (Aug. 
29, 1997).  The law also provides a specific, limited, 
exception in certain cases of loss of paired organs, in this 
case, profound deafness in both ears.  38 U.S.C.A. § 1160 
(West 1991).  Since the law provides for compensation for 
service-connected disabilities only, and does not permit 
combination of ratings for service-connected and nonservice-
connected disabilities for compensation purposes, except as 
authorized, where hearing loss is less than total in both 
ears, compensation is not permitted for the nonservice-
connected ear.  VAOPGCPREC 32-97 (Aug. 29, 1997).  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  On an authorized 
audiometry evaluation in November 1999, pure tone thresholds, 
in decibels, in the frequencies of 1000, 2000, 3000, and 4000 
Hertz were 60, 75, 85, and 80 decibels, respectively, in the 
left ear, with an average pure tone threshold of 75 decibels, 
and a Maryland CNC speech recognition test result of 68 
percent.  Applying the evidence to Table VI, an average 
puretone decibel loss of 75 with 68 percent discrimination in 
the left ear results in a "VI" for the veteran's poorer ear 
and the veteran's lack of service connection for his right 
ear results in a "I" for his better ear.  38 C.F.R. § 4.85, 
TABLE VI (2000).  A "VI" and a "I" result in a 
noncompensable rating under TABLE VII.  38 C.F.R. § 4.85, 
TABLE VII, Diagnostic Code 6100 (2000).  

The regulations also provide for evaluating veterans with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under § 4.85 and Table VI because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience. See 
64 Fed. Reg. 25203 (May 11, 1999).  In such cases, the 
evaluation may be based on Table VIA, which assigns a numeric 
designation based on puretone threshold average only, if such 
would result in a higher evaluation.  38 C.F.R. § 4.86 
(1999).  The regulation delineates two situations in which 
such consideration is deemed appropriate-the first requires 
that the puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz must all be 55 decibels or 
more.  38 C.F.R. § 4.86(a).  The second requires that the 
puretone threshold at 1000 Hertz be 30 decibels or less, and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  

The veteran's decibels exceed 55 at all frequencies, 
therefore consideration under 38 C.F.R. § 4.86 (when the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more) is appropriate.  However, application 
of the appropriate level under Table VIa results in the same 
Roman numeral designation (VI) as under Table VI, so the 
veteran is not benefited by the applicability of Table VIa.

Thus, the applicable law and regulations do not provide for a 
compensable evaluation under the rating schedule for hearing 
loss as demonstrated by the veteran.  Accordingly, a question 
as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for a compensable rating. 
38 C.F.R. § 4.7.  

The RO not addressed referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating.  
Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The regular schedular standards are not shown to be 
inadequate in this case.  The veteran has not made any 
specific contentions, nor does the evidence otherwise 
indicate, that the veteran experiences marked interference 
with employment or frequent periods of hospitalization due to 
his service-connected left ear hearing loss.  The veteran's 
primary assertion is that his hearing loss disability as a 
whole, in both ears, should be evaluated as if service-
connected.  However, the VA examination in November 1999 
noted that a hearing aid in the nonservice-connected right 
ear provided significant benefit.  Consequently, the Board 
finds no basis for further action on this question.   


ORDER

Entitlement to a compensable rating for left ear otitis media 
with hearing loss is denied.


		
K. HUDSON
	Acting Member, Board of Veterans' Appeals



 

